On Rehearing.
LAND, J.
[2] In State v. Green, 127 La. 832, 54 South. 45, this court said:
“But, while time is not of the essence, so far as fixing a date in the indictment is concerned, it is of the essence so far as letting the defendant know at some stage or other of the trial what particular offense he is Being called upon to answer. Therefore, by offering evidence of a sale made on the l8th of August, the prosecution committed itself to the sale of that date as being the one for which the -defendant was prosecuted. And, this being so, it was error to allow evidence of a sale made on a different date. The indictment being for the selling of liquors, and not for the keeping of a grog or tippling shop, each separate sale was a distinct offense; and it is elementary _ that evidence of other crimes than that for which the defendant is being tried is not admissible.”
“Where on an indictment for illegal selling, the prosecution has proved one unlawful sale, it is error to admit evidence of other sales.” 9 Oye. 269.
On the trial of the case the witness for the prosecution was permitted to testify to two sales of whisky, at different times, and under different circumstances, one on April 4th (Easter Sunday), and the other shortly before or after, or some time after. That the sales were distinct is conclusively shown by the testimony of the witness that on April 4th he got whisky some 50 steps from the shop of the defendants, and at another time got whisky within said shop, and on both occasions left money on the counter of the shop to pay for the whisky.
The case comes clearly within the rule enunciated in State v. Green, supra.
It is therefore ordered that our former decree herein be vacated, and it is now ordered that the conviction and sentence below be set aside, and this cause be remanded for further proceedings according to law.
O’NIELL, J., dissents.